Title: From Thomas Jefferson to John Barnes, 17 January 1796
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Jan. 17. 1796.

This serves to advise you that I have this day drawn on you for [150]. Doll. at three days sight in favor of Mr. Charles Johnston & Co. of Richmond, which please to honor. Several little disbursements which you have made for me, of unknown amount, render it desireable to recieve a continuation of your last account.
Yesterday came to hand a box of Segars, which I presume is from you. I expected it would have been accompanied by the tea. I recieved some time ago, two pair of shoes from Mr. Starr. Mr. Peyton seems so positive that the boots and half boots were delivered to the same captain, that I am induced to trouble you with the enquiry. I am assured by  Gamble & Temple that the shoes only were delivered to them. Have I before desired you to pay Messrs. Bache and Brown a year’s newspapers each? If I have not, be so good as to do it. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

